Case 1:19-cv-00005-MSM-PAS Document 54-3 Filed 01/22/20 Page 1 of 8 PageID #: 836
Pemental v. Bank of New York Mellon for Holders of..., Not Reported in Fed....
2017 WL 3279015

                                                               Fontaine v. US Bank National Ass'n, No. PC 2015-1043, 2015
                                                               WL 2449536 (R.I. Super. May 15, 2015) (“Fontaine”). A
                   2017 WL 3279015
                                                               year later, the Rhode Island General Assembly amended the
    Only the Westlaw citation is currently available.
     United States District Court, D. Rhode Island.            mediation statute, 1 making clear that Plaintiff’s mortgage
                                                               was exempt and arguably mooting his mediation-based
         Christopher PEMENTAL, Plaintiff,                      claim against Mellon. To avoid Mellon’s summary judgment
                         v.                                    motion, Plaintiff amended his complaint; the amended
   The BANK OF NEW YORK MELLON, as Trustee                     pleading dropped the mediation-based claim and asserted new
     FOR the HOLDERS OF the CERTIFICATES,                      claims arising under state law (breach of contract and breach
       FIRST HORIZON MORTGAGE PASS-                            of the covenant of good faith and fair dealing) and under
                                                               federal law (the Truth in Lending Act, 15 U.S.C. § 1601, et
    THROUGH CERTIFICATES SERIES FHAMS
                                                               seq. (“TILA”) and the Fair Debt Collection Practices Act,
       2004-AA5, formerly known as The Bank
       of New York, and Nationstar Mortgage,                   15 U.S.C. § 1692, et seq., (“FDCPA”)). ECF No. 1-2. 2 The
                                                               Complaint adds a new defendant, Nationstar, the servicer of
        LLC, and John Doe, Alias, Defendants.
                                                               the mortgage, and clarifies that the previously named John
                      C.A. No. 16-483S                         Doe, a purported unknown, is sued as “the actual owner of
                              |                                Plaintiff’s mortgage and note.” Id. ¶ 5. Based on the new
                     Signed 05/10/2017                         federal claims, the named Defendants timely removed the
                                                               case to this Court. 28 U.S.C. § 1446 (b)(2)(A).
Attorneys and Law Firms
                                                                *2 Drafted to conform to state law pleading requirements,
John B. Ennis, Cranston, RI, for Plaintiff.
                                                               the Complaint contains four Counts. The first two (Counts I
David J. Pellegrino, Santiago H. Posas, Partridge, Snow        and II) vaguely assert that Mellon, Nationstar and John Doe
& Hahn LLP, Providence, RI, Deborah Higashi Dodge,             breached the contractual terms of the mortgage agreement,
Partridge Snow & Hahn LLP, Needham, MA, for Defendants.        including its implied covenant of good faith and fair dealing,
                                                               in connection with the now-enjoined foreclosure sale. ECF
                                                               1-2 ¶¶ 22-30. Count III invokes TILA against “John Doe
REPORT AND RECOMMENDATION                                      and any other entity which claims to own and hold the
                                                               Plaintiff’s note and mortgage” for failing to send TILA-
PATRICIA A. SULLIVAN, United States Magistrate Judge
                                                               compliant monthly statements, while Count IV asserts an
 *1 This matter is before the Court for report and             FDCPA claim against Nationstar, alleging that the monthly
recommendation on the motion to dismiss (ECF No. 2) the        statements were inaccurate. Id. ¶¶ 34-56.
amended complaint of Plaintiff Christopher Pemental brought
by Defendants, the Bank of New York Mellon f/k/a The Bank      The named Defendants ask the Court to dismiss all four
of New York, as Trustee for the Holders of the Certificates,   Counts for failure to state a claim pursuant to Fed. R. Civ.
First Horizon Mortgage Pass-Through Certificates Series        P. 12(b)(6). In the alternative, they move for a more definite
FHAMS 2004-AA5, (“Mellon”) and Nationstar Mortgage,            statement on the federal claims in Counts III and IV pursuant
LLC (“Nationstar”) (collectively, the “named Defendants”).     to Fed. R. Civ. P. 12(e). Based on the finding that each Count
                                                               of the amended complaint falls woefully short of plausibly
                                                               laying out a viable claim and that Counts III and IV fail to
I. INTRODUCTION                                                plead injury-in-fact as required by Spokeo, Inc. v. Robins, 136
To enjoin Mellon from foreclosing the mortgage on his          S. Ct. 1540, 1549-50 (2016), I recommend that the named
residence at 17 and 19 Stanley Avenue, Barrington, Rhode       Defendants' motion to dismiss the Complaint in its present
Island, Plaintiff initiated this case on March 15, 2015, as    form be granted. However, mindful that the Complaint was
a state-law-based action in Rhode Island Superior Court.       crafted to conform to the more relaxed pleading requirements
On May 15, 2015, the Superior Court enjoined Plaintiff’s       established in Conley v. Gibson, 355 U.S. 41, 45-48 (1957),
foreclosure, as well as others, based on the failure of        and that no party briefed or argued what I have found to be
the mortgagee to comply with a then-applicable state           a glaring Spokeo deficit, I further recommend that Plaintiff
law mediation requirement (R.I. Gen. Laws § 34-27-3.2).        first be afforded thirty days from the date of the adoption of


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         1
Case 1:19-cv-00005-MSM-PAS Document 54-3 Filed 01/22/20 Page 2 of 8 PageID #: 837
Pemental v. Bank of New York Mellon for Holders of..., Not Reported in Fed....
2017 WL 3279015

this report and recommendation to amend the pleading to state      owned by someone unknown to him, named in the complaint
a plausible cause of action with legally-cognizable damages,       as John Doe, although the pleading has no plausible facts
and with a legally cognizable injury-in-fact for the TILA and      to support that claim. Id. ¶ 5. It is impossible to tell from
FDCPA claims, if such exist. Reilly v. Cox Enters., Inc., C.A.     the Complaint whether Plaintiff seriously alleges that Mellon
No. 13-785S, 2014 WL 4473772, at *12 (D.R.I. Apr. 16,              does not exist or is not the assignee of his mortgage with the
2014), adopted, 2016 WL 843268 (D.R.I. Mar. 1, 2016). If           legal right to foreclose. 5 The Complaint names Nationstar as
he fails to do so, I recommend that the amended complaint          the entity that began servicing the mortgage on April 1, 2014;
be dismissed. Alternatively, if the Court does not adopt my        it alleges that Nationstar acted on behalf of “an entity which
recommendation regarding Counts III and IV, the motion for         does not exist in the name,” which “also makes that action
more definite statement should be granted.                         [presumably the foreclosure voided by Fontaine] void.” Id. ¶
                                                                   4.
The analysis follows.
                                                                   According to the Complaint, in February 2015, the Stanley
                                                                   Avenue property was scheduled for foreclosure sale by
II. BACKGROUND
                                                                   Nationstar, acting for Mellon. ECF No. 1-2 ¶¶ 6, 14. Plaintiff
This motion to dismiss required the Court to struggle to
                                                                   vaguely alleges, without any clear indication when, that his
understand a pleading so sparse, vague, conclusory, internally
                                                                   “mortgage loan account” was charged legal fees and expenses
contradictory and confusing that both Plaintiff and the named
                                                                   in connection with the foreclosure sale. Id. ¶¶ 16, 47(c). He
Defendants were compelled to supplement it so as to tell a
                                                                   claims that he did not receive a pre-foreclosure notice of
coherent story of the conceivably relevant events. This report
                                                                   mediation as then required by R.I. Gen. Laws § 34-27-3.2(d);
and recommendation lays out the fruit of that struggle—
                                                                   he also claims that “[n]o default notice has been sent to
it attempts to tell the tale of Plaintiff’s mortgage, focusing
                                                                   Plaintiff pursuant to Paragraph 22 of the mortgage,” as well
first on the Complaint itself and then looking at information
                                                                   as that “an acceleration notice [was] never sent.” Id. ¶¶
brought to the Court’s attention by the parties from the public
                                                                   11-13. Accordingly, the Complaint concludes, the foreclosure
record and from documents referenced in the Complaint. 3           initiated in February 2015 was void. Id. ¶ 14. Based solely
The Court’s analysis of this jumble results in the conclusion      on the failure to send the mediation notice, the Superior
that Plaintiff may have a plausible claim, but, if he does, it     Court enjoined the foreclosure sale, effectively voiding it. See
cannot be extracted from this pleading.                            ECF No. 1-2 ¶ 15. Plaintiff claims that he incurred attorneys'
                                                                   fees and costs due to the failure of “Defendants” to provide
I begin with the facts as literally alleged in the Complaint.      the mediation notice, the default notice and the acceleration
                                                                   notice. Id. ¶ 19.
The Complaint opens with the allegation that Plaintiff resides
at 17 and 19 Stanley Avenue, in Barrington, Rhode Island 4         Based on sources which may be considered on a motion
(the “Stanley Avenue property”). ECF No. 1-2 ¶ 1. On               to dismiss, Plaintiff and the named Defendants point to
September 7, 2004, Plaintiff executed a mortgage in favor of       additional facts that put some flesh on these meager bones.
Mortgage Electronic Registration Systems, Inc. (“MERS”),           For starters, the named Defendants add the fact that, at the
as nominee for First Horizon Home Loan Corporation (“First         same time he signed the mortgage in 2004, Plaintiff also
Horizon”) (hereinafter, the “mortgage”). An examination            executed a promissory note for $315,000 to First Horizon. 6
of the copy of the mortgage attached to the Complaint
                                                                   ECF No. 2-2. Next, the public record 7 reveals that Plaintiff
uncovers the additional facts that the mortgage was executed
                                                                   was granted a discharge in bankruptcy just three years later,
in connection with a note and was secured by the Stanley
                                                                   under 11 U.S.C. § 727, and that First Horizon was listed as a
Avenue property. Id. ¶ 2.
                                                                   creditor. In re Pemental, No. BR 07-11093-ANV (Chapter 7)
                                                                   (Bankr. D.R.I.) (ECF Nos. 59, 63). The Bankruptcy Court’s
 *3 Without providing any factual foundation for the claim,
                                                                   docket further reveals an order that lifted the automatic stay
Plaintiff alleges that Mellon claims to own this mortgage as a
                                                                   to permit the mortgagee to “proceed to foreclose or accept
result of a “purported assignment ... to an entity which does
                                                                   a deed in lieu of foreclosure of the mortgage” on 17 and 19
not exist,” although Plaintiff also purported to sue that entity
                                                                   Stanley Avenue. Id. (ECF No. 53 at 1) (Order entered August
in this case and to have obtained an injunction against it. See
                                                                   30, 2007).
ECF No. 1-2 ¶¶ 3, 14. Plaintiff claims the mortgage is actually



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
Case 1:19-cv-00005-MSM-PAS Document 54-3 Filed 01/22/20 Page 3 of 8 PageID #: 838
Pemental v. Bank of New York Mellon for Holders of..., Not Reported in Fed....
2017 WL 3279015

*4 The notice of default reveals that Plaintiff stopped             marks omitted). The complaint should not be read “too
making the monthly mortgage payments beginning on July 1,           mechanically”; rather, it should be considered holistically
2010. 8 ECF No. 2-1 at 2. Defendants assert that the notice of      with a heavy dose of common sense. Rodriguez-Vives v.
default was mailed to Plaintiff by certified mail on November       P.R. Firefighters Corps of P.R., 743 F.3d 278, 283 (1st Cir.
8, 2013. ECF No. 2-4. Confusingly, having pled that “[n]o           2014). All well-pled facts must be taken as true and all
default notice has been sent pursuant to Paragraph 22 of the        reasonable inferences drawn in Plaintiff’s favor. Ruivo v.
mortgage,” during argument in connection with this motion,          Wells Fargo Bank, N.A., 766 F.3d 87, 90 (1st Cir. 2014).
Plaintiff now acknowledges that he got the notice proffered         This standard applies equally to cases filed initially in federal
by Defendants. During briefing and argument on the motion           court and to cases removed to federal court from Rhode
to dismiss, he contends that the notice of default was sent but     Island Superior Court. See Reilly, 2014 WL 4473772, *3.
that it failed to comply with Paragraph 22 of the mortgage in       The “mere recitation of an essential element, sans factual
                                                                    allegations, misses the boat.” R.I. Recycled Metals, LLC v.
ways that are not articulated in the Complaint. 9
                                                                    Conway Marine Constr., Inc., C.A. No. 16-cv-607-M-PAS,
                                                                    2017 WL 1831089, at *1 (D.R.I. May 4, 2017).
The docket in the case makes clear that the injunction has not
been vacated as it applies to the 2015 attempt to foreclose
                                                                     *5 In analyzing Counts III and IV, Spokeo requires the
on Plaintiff’s Stanley Avenue property. Fontaine rendered
                                                                    Court to consider the pending motion as a challenge to subject
the 2015 foreclosure attempt and the allegedly defective
                                                                    matter jurisdiction based on lack of standing, which may be
default notice void and a nullity. As a result of his Fontaine
                                                                    raised at any time under Fed. R. Civ. P. 12(b)(1). 136 S. Ct. at
success, Plaintiff has continued as owner (and presumably
                                                                    1547; Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006); see
resident) of the Stanley Avenue property despite being in
                                                                    Fed. R. Civ. P. 12(h)(3). In considering whether to dismiss a
default. If a foreclosure proceeding were to be initiated now,
                                                                    complaint for lack of standing, the court must “accept as true
it would have to be an entirely new process, not based on
                                                                    all well-pleaded factual averments in the plaintiff’s complaint
any of the allegedly deficient steps used during the aborted
                                                                    and indulge all reasonable inferences therefrom in his favor.”
2015 effort. If Nationstar is still trying to add its 2015
                                                                    Katz v. Pershing, LLC, 672 F.3d 64, 70 (1st Cir. 2012)
foreclosure attorneys' fees and costs to the mortgage balance,
                                                                    (internal quotations omitted). The plaintiff has the burden to
that conceivably might state a claim; however, Plaintiff does
                                                                    plead facts to demonstrate standing; the plausibility standard
not clearly allege that it is still doing so. The attorneys' fees
                                                                    under Rule 12(b)(6) applies to standing determinations at the
Plaintiff himself incurred to obtain the Superior Court victory
                                                                    pleadings stage. Hochendoner v. Genzyme Corp., 823 F.3d
might be the basis for a viable claim, but the Complaint asserts
                                                                    724, 730 (1st Cir. 2016). The court may consider exhibits
no theory under which they are recoverable. In short, it is
                                                                    and other documents outside the pleadings on a Rule 12(b)
impossible to discern whether Plaintiff now has any plausible
                                                                    (1) motion. Gonzalez v. United States, 284 F.3d 281, 288 (1st
claim based on wrongful or injurious conduct.
                                                                    Cir. 2002).


III. STANDARD OF REVIEW
                                                                    IV. ANALYSIS
As required by Fed. R. Civ. P. 12(b)(6), the Complaint must
give Defendants fair notice of what the claim is and the            A. Breach of Contract and Covenant of Good Faith and Fair
grounds on which it rests, and allege a plausible entitlement       Dealing
to relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell        In Counts I and II, Plaintiff asserts contract claims against
Atl. Corp. v. Twombly, 550 U.S. 544, 555, 559 (2007). The           Mellon, Nationstar and John Doe. Count I claims breach of
plausibility inquiry requires the Court to distinguish “the         Paragraph 22 of the mortgage based on the allegation that
complaint’s factual allegations (which must be accepted as          he “never received any a default letter, pursuant to the terms
true) from its conclusory legal allegations (which need not be      of the mortgage.” ECF No. 1-2 ¶¶ 23-26. Seeking punitive
credited).” Morales-Cruz v. Univ. of P.R., 676 F.3d 220, 224        damages, as well as the fees he incurred to obtain the Superior
(1st Cir. 2012). The Court must then determine whether the          Court injunction, Count II claims breach of the covenant
factual allegations are sufficient to support “the reasonable       of good faith and fair dealing against all three Defendants
inference that the defendant is liable for the misconduct           based on both the failure to send the default letter and the
alleged.” Haley v. City of Boston, 657 F.3d 39, 46 (1st Cir.        failure to provide a mediation notice as then required by
2011) (quoting Iqbal, 556 U.S. at 678) (internal quotation          Rhode Island law; both failures are allegedly contrary to the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
Case 1:19-cv-00005-MSM-PAS Document 54-3 Filed 01/22/20 Page 4 of 8 PageID #: 839
Pemental v. Bank of New York Mellon for Holders of..., Not Reported in Fed....
2017 WL 3279015

“contractual obligations” of all three Defendants. 10 Id. ¶ 31.     1122, 1129 (R.I. 2016) (under American Rule, each litigant
The Complaint does not explain how Plaintiff can have a             must pay his or her own attorneys' fees); Blue Cross & Blue
contract claim against entities (Mellon and Nationstar) that he     Shield of R.I. v. Najarian, 911 A.2d 706, 711 n.5 (R.I. 2006)
alleges are not parties to the mortgage. The Complaint does         (same). For example, fees may be awarded when a party has
not explain how Plaintiff plausibly asserts a claim for punitive    “acted in bad faith, vexatiously, wantonly, or for oppressive
damages. Nor does it plausibly explicate a basis for recovery       reasons.” Blue Cross, 911 A.2d at 711 n.5 (quoting Chambers
of attorneys' fees based on breach of a contract that does          v. Nasco, Inc., 501 U.S. 32, 45-6 (1991)). However, Plaintiff
not provide for recovery of attorneys' fees by the mortgagor.       has failed to allege any facts that come close to hitting that
And it does not plausibly explain how Plaintiff can claim           high standard.
the right to recover his own attorneys' fees based on non-
compliance with a now-repealed state law that did not provide       At bottom, Plaintiff’s contract claims fail because he has
for recovery of attorneys' fees.                                    not plausibly alleged how he has been damaged by claimed
                                                                    breaches all of which have been rendered moot by Fontaine.
In argument, despite a Complaint that states, “[n]o default         Chrabaszcz v. Johnston Sch. Comm., 474 F. Supp. 2d 298,
notice has been sent to Plaintiff pursuant to Paragraph 22          309 (D.R.I. 2007) (“an element of a breach of contract claim
of the mortgage,” ECF No. 1-2 ¶ 11, Plaintiff now contends          is proof of damages”). Counts I and II do not make sense
that he did get the default notice mailed on November               because they do not reveal why the case is not moot or how the
8, 2013, ECF No. 2-4, but that it failed to comply with             Court’s judgment could provide relief to the prevailing party.
the mortgage contract. Citing In re Demers, 511 B.R. 233,           See Martins, 2016 WL 5921770, *3-4 (“Ms. Martins has won
238 (Bankr. D.R.I. 2014), he argues that the notice does            her battle by having the non-judicial foreclosure vacated.”);
not comply with Paragraph 22 because it failed to provide           Bangs v. Quality Loan Servs. Corp., No. 6:12-cv-1543-
a final date on which the default could be cured and                AA (D. Or. Mar. 8, 2013) (with foreclosure enjoined, case
failed to provide adequate information about his right to           deemed moot and dismissed; under totality of circumstances,
assert defenses to the foreclosure action. See Martins v.           including plaintiff’s default, no attorneys' fees awarded);
Fed. Hous. Fin. Agency, C.A. No. 15-235-M-LDA, 2016                 Nash v. GMAC Mortg., LLC, C.A. No. 10-493S; 2011
WL 5921770 (D.R.I. 2016) (mortgagee failed to satisfy               WL 2470645, *13-14 (D.R.I. May 18, 2011) (with auction
conditions precedent to foreclosure when it failed to provide       cancelled and no new auction date scheduled, foreclosure
the borrower with Paragraph 22-compliant notice); Hedco,            action is moot).
Ltd. v. Blanchette, 763 A.2d 639 (R.I. 2000) (eviction notice
that threatened termination of tenancy “within ten days” failed     Based on the foregoing, I recommend that Counts I and II
to precisely specify date). The problem is that none of this is     be dismissed. However, because it remains conceivable that
in the Complaint. Nor does Plaintiff’s argument explain how         Plaintiff can articulate plausible facts sufficient to state a
these defects continue to be actionable when the default notice     breach of contract or of the covenant of good faith and fair
                                                                    dealing, I recommend that he be afforded thirty days from
is a nullity as a result of Fontaine. 11
                                                                    the date of the adoption of this report and recommendation to
                                                                    amend. If he fails to do so or if the amended complaint is still
 *6 Plaintiff’s contract claims also focus on attorneys' fees.
                                                                    deficient, I recommend that it be dismissed.
First, Counts I and II both advert to the factual allegation that
the “mortgage loan account has been charged legal fees and
expenses for postage and advertising for a foreclosure sale         B. Violation of the Truth in Lending Act
without providing for mediation as required by statute.” ECF        In Count III, Plaintiff alleges that the three Defendants failed
No. 1-2 ¶ 16. However, Counts I and II do not explain how           to send him periodic monthly statements as required by TILA
this breaches the mortgage; to the contrary, by its terms, the      for residential mortgage loans, including during the one-year
mortgagee is permitted to recover such fees. ECF No. 2-3            period prior to the amendment of the complaint. ECF No.
¶ 14. Second, Plaintiff seeks his own legal fees incurred in        1-2 ¶ 40; 15 U.S.C. § 1640(e). Somewhat inconsistently,
defending against the 2015 foreclosure. ECF No. 1-2 ¶ 26. But       the complaint alleges that “[n]one of these statements have
they are not recoverable without some contractual or statutory      been sent to the Plaintiff in conformity with [TILA] in the
authority, neither of which is plausibly stated in either Count     past year.” ECF No. 1-2 ¶ 40. Then, in direct contradiction
I or Count II. Shine v. Moreau, 119 A.3d 1, 8 (R.I. 2015);          to this claim of no statements in the relevant time period,
see In re: Janet S. Bagdis Living Trust Agreement, 136 A.3d         Count III asserts the conclusory charge that “each of the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Case 1:19-cv-00005-MSM-PAS Document 54-3 Filed 01/22/20 Page 5 of 8 PageID #: 840
Pemental v. Bank of New York Mellon for Holders of..., Not Reported in Fed....
2017 WL 3279015

twelve statements sent to Plaintiff ... in the year prior to the   7179371, *1 n.1 (S.D. Ind. Dec. 16, 2016) (citing Spokeo
filing of the amended complaint” stated an inaccurate amount       but relying on Twombly, TILA claim dismissed despite
of principal, interest, and escrow. Id. ¶¶ 43, 45. While the       potentially inaccurate mortgage payoff statement because no
Complaint sets out the TILA requirements at some length, id.       actual injury in light of prior letter with accurate information);
¶¶ 41-42, beyond the conclusory allegation that the statements     see Zia v. Citimortgage, Inc., Case No. 15-cv-23-26, 2016 WL
were “inaccurate,” the nature of the TILA violation within the     5369316 (S.D. Fla. 2016) (based on Spokeo, consumer claim
relevant time period is left to the reader’s imagination. 12 Id.   dismissed based on technical violation of New York statute
¶ 41.                                                              prohibiting delay in recording of mortgage discharge).


 *7 Probably because the Complaint omits any reference to           *8 According to the Complaint, Plaintiff’s only injury is the
the fact that the loan in issue was discharged in bankruptcy,      attorneys' fees, costs and expenses he incurred in asserting
the Complaint does not explain how the TILA claim of               his TILA claim. 15 While these would be recoverable if there
no periodic statements is viable when the law is clear             has been a TILA violation, 15 U.S.C. § 1640(a)(3), they are
that periodic statements are not required for a discharged         not a substitute for the injury-in-fact required by Spokeo. If
loan. 13 See 12 C.F.R. § 1026.41(e)(5) (servicer exempt from       they were, they would subsume the injury-in-fact requirement
requirements if consumer “on the mortgage loan is a debtor         since, apart from pro se claims, every TILA complaint
in bankruptcy”); In re McConnie Navarro, 563 B.R. 127, 146         requires the expenditure of attorneys' fees. See Zia, 2016
(Bankr. D.P.R. 2017) (“The periodic statement is not required      WL 5369316, at *7 (if claim for statutory remedies enough
for any portion of the mortgage debt that is discharged under      to establish injury-in-fact, “Spokeo would be meaningless”).
applicable provisions of the U.S. Bankruptcy Code.”). For          With no plausible injury-in-fact other than the attorneys' fees
TILA remedies, Plaintiff seeks statutory TILA damages; he          and costs in prosecuting the TILA claim alleged as his only
claims that he has an actual injury but does not explain what      actual injury, it is clear that Plaintiff’s TILA claims are barred
it may be, apart from the attorneys' fees and expenses he          by Spokeo.
incurred as a result of asserting the TILA violation during this
litigation. ECF No. 1-2 ¶ 47. Despite making the claim that        For these reasons, pursuant both to Fed. R. Civ. P. 12(b)(6)
it was Mellon and Nationstar that failed to send statements        and Fed. R. Civ. P. 12(b)(1), I recommend that Count III be
or sent inaccurate statements, Count III seeks judgment only       dismissed, provided that Plaintiff should be afforded thirty
from “John Doe and the actual owner of the mortgage loan.”         days from the adoption of this report and recommendation to
                                                                   file an amended TILA claim. If he fails to do so, or if the
Plaintiff’s TILA claims are doomed by their vague and              amended claim is still deficient, the TILA claim should be
conclusory nature and their lack of plausibility, particularly     dismissed. 16
in light of the reality that the loan has long since been
discharged. 12 C.F.R. § 1026.41(e)(5). They also should be
dismissed (with leave to amend) because they are asserted          C. Violation of Fair Debt Collection Practices Act
                                                                   In Count IV, Plaintiff makes the conclusory claim that
only against John Doe. 14 Each of these deficits is an
                                                                   Nationstar, alleged to be a “debt collector,” committed an
independent reason why I recommend that the TILA claims
                                                                   FDCPA violation by sending Plaintiff periodic statements
be dismissed. However, arcing over all is Plaintiff’s failure
                                                                   and payoff statements that misstated the amount of the debt
to allege actual, imminent, concrete and particularized injury-
                                                                   within the year preceding the filing of the Complaint, which
in-fact. This deficit requires dismissal because Plaintiff’s
                                                                   is the relevant FDCPA time period. ECF No. 1-2 ¶¶ 51,
Complaint fails to establish Article III standing. Spokeo,
                                                                   54; 15 U.S.C. § 1692k(d). The Complaint clarifies that the
136 S. Ct. at 1549-50 (plaintiff cannot “allege a bare
                                                                   inaccuracy in the monthly statements (but not the payoff
procedural violation, divorced from any concrete harm,
                                                                   statements) results from the inclusion of Nationstar’s “legal
and satisfy the injury-in-fact requirement of Article III....
                                                                   fees and costs and other expenses.” However, the Complaint
[N]ot all inaccuracies cause harm or present any material
                                                                   does not clearly allege that the challenged statements were
risk of harm.”). Post-Spokeo decisions make clear that this
                                                                   sent in the relevant period. ECF No. 1-2 ¶¶ 54-55.
requirement applies to TILA; that is, a complaint that alleges
a technical TILA violation, but fails to allege a concrete or
                                                                   For an actual injury, Plaintiff vaguely claims that his
particularized injury, must be dismissed. Davidson v. PNC
                                                                   “mortgage account has been charged for improper legal fees,
Bank, N.A., CAUSE No. 1:16-cv-569-WTL-MPB, 2016 WL


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Case 1:19-cv-00005-MSM-PAS Document 54-3 Filed 01/22/20 Page 6 of 8 PageID #: 841
Pemental v. Bank of New York Mellon for Holders of..., Not Reported in Fed....
2017 WL 3279015

expenses and costs”; he does not elucidate whether those fees
and expenses currently appear on the mortgage account, nor          V. CONCLUSION
does the Complaint explain why the appearance of such fees          Based on the foregoing, I recommend that the motion to
and costs on the mortgage account is wrongful 17 nor why            dismiss (ECF No. 2) brought by Defendants Mellon and
their inclusion has caused him a concrete and particularized        Nationstar be granted, provided that Plaintiff Christopher
injury. There is no suggestion in the Complaint that Plaintiff      Pemental first be afforded thirty days from the adoption of
ever paid the improper charges. Otherwise, like the TILA            this report and recommendation to amend his Complaint. If
claim, Plaintiff’s FDCPA claim seeks statutory damages and          he fails to do so; or to the extent that any claim in his amended
the attorneys' fees and expenses incurred in making the             pleading still fails to state a claim; or, as to his claims arising
FDCPA claim. ECF No. 1-2 ¶ 56.                                      under TILA and FDCPA, to the extent that he fails plausibly
                                                                    to allege injury-in-fact as required by Spokeo, I recommend
 *9 I find that Count IV’s vagueness and reliance on                that the Court enter an order of dismissal. Alternatively, if the
conclusions without plausible facts to support them renders it      Court does not adopt my recommendation regarding Counts
insufficient to cross the Twombly/Iqbal threshold. In addition,     III and IV, I recommend that the motion for more definite
like the TILA claims, Plaintiff’s FDPCA claims are subject to       statement should be granted.
the Spokeo injury-in-fact requirement. Prindle v. Carrington
Mortg. Servs., LLC, Case No. 3:13-cv-1349-J-34PDB, 2016             Any objection to this report and recommendation must be
WL 4369424, at *16-17 (M.D. Fla. Aug. 16, 2016) (FDCPA              specific and must be served and filed with the Clerk of
claim dismissed despite claim that mortgagee sent inaccurate        the Court within fourteen (14) days after its service on the
statements). As crafted, it is impossible for the Court (or the     objecting party. See Fed. R. Civ. P. 72(b)(2); DRI LR Cv
named Defendants) to ascertain what is the real FDCPA claim         72(d). Failure to file specific objections in a timely manner
or what the actual FDCPA injury might be. 18 If Plaintiff           constitutes waiver of the right to review by the district judge
intends to allege that, during the relevant period, Nationstar      and the right to appeal the Court’s decision. See United States
wrongfully tried to add the attorneys' fees incurred during the     v. Lugo Guerrero, 524 F.3d 5, 14 (1st Cir. 2008); Park Motor
abandoned foreclosure process to the mortgage balance, he           Mart, Inc. v. Ford Motor Co., 616 F.2d 603, 605 (1st Cir.
must say so clearly and articulate how that causes injury.          1980).

Accordingly, pursuant to Fed. R. Civ. P. 12(b)(6) and Fed. R.
                                                                    All Citations
Civ. P. 12(b)(1), I recommend that Count IV be dismissed, but
that Plaintiff first may have thirty days to amend his FDCPA        Not Reported in Fed. Supp., 2017 WL 3279015
claim. If he fails to do so, or if the amended claim remains
deficient, it should be dismissed. 19


Footnotes
1      The on-again, off-again status of the mediation requirement as applicable to Plaintiff is material to the issues in this
       case. The mediation statute, R.I. Gen. Laws § 34-27-3.2, was adopted in 2013 in response to the residential mortgage
       foreclosure surge in the wake of the 2008 economic crisis. The first iteration required mediation conferences prior to
       foreclosure in the cases of mortgagors who were in default for less than four months. At the time of Plaintiff’s default
       notice, this was the effective version; therefore, the requirement did not apply because Plaintiff had been in default since
       2010. ECF No. 2-4 at 4 (notice of default provides: “date of default 07/01/2010”). In 2014, the General Assembly amended
       the statute to cover all foreclosures. R.I. Gen. Laws § 34-27-3.2, as amended by P.L. 2014, ch. 543, § 1. Fontaine
       interpreted the amendment as applicable to Plaintiff, holding that the default notice did not initiate the foreclosure; rather,
       the court held that a mortgagee does not “initiate foreclosure” until notice of the sale is sent. Fontaine, 2015 WL 2449536,
       *4. Since Plaintiff’s notice of sale was sent after the amendment, it was deemed applicable. Id. In 2015, the General
       Assembly amended the statute yet again; the third version excludes all mortgages that were in default prior to May 16,
       2013, including Plaintiff’s mortgage. R.I. Gen. Laws § 34-27-3.2, as amended by P.L. 2015, ch. 155, § 1. None of the
       three iterations of the mediation statute provided for the recovery of attorneys' fees.
2      In this report and recommendation, the amended complaint dated August 26, 2016, which is the target of Defendants'
       motion to dismiss, will be referred to as the “Complaint.”



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
Case 1:19-cv-00005-MSM-PAS Document 54-3 Filed 01/22/20 Page 7 of 8 PageID #: 842
Pemental v. Bank of New York Mellon for Holders of..., Not Reported in Fed....
2017 WL 3279015

3      Defendants also presented, but the Court did not consider in connection with the 12(b)(6) motion, other documents that
       are not mentioned in the Complaint. See Fed. R. Civ. P. 12(d); see nn.17-18, infra.
4      While not pertinent to the issues presented by this motion to dismiss, the Court observes that Plaintiff is named in two other
       cases pending in this Court arising from the failure to pay mortgages in connection with other properties in Barrington,
       Rhode Island. He is named as a defendant in a case brought by Mellon, one of the Defendants in this case, captioned The
       Bank of New York Mellon f/k/a The Bank of New York, as trustee for First Horizon Alternative Mortgage Securities Trust
       2004-AA5 v. Pemental, C.A. No. 17-31S (pertains to 66 and 68 County Road, Barrington, Rhode Island). Plaintiff himself
       recently filed Pemental v. U.S. Bank Nat'l Ass'n, et al., C.A. No. 17-39M (pertains to 193 Sowams Road, Barrington,
       Rhode Island).
5      Since the original complaint was filed in 2015, Plaintiff has consistently alleged that the Mellon entity he named in his
       complaint does not exist and only “claims to own my mortgage.” See ECF No. 1-1 at 4 ¶ 3. Yet it does not appear that he
       relied on these allegations as a basis for seeking to block the foreclosure nor has he marshaled them as the foundation
       for stating a plausible claim. In the current version of the Complaint, these allegations float unresolved in the background.
       Based on the pleading, it is impossible to tell whether they are a mere distraction or purport to be part of the foundation
       of a plausible claim.
6      The note is mentioned in the mortgage, which is attached to the Complaint. Accordingly, the Court may consider this
       document without converting this motion to one for summary judgment. In re Demers, 511 B.R. 233, 237 (Bankr. D.R.I.
       2014) (“the Note and the Mortgage constitute one agreement and must be read and construed together.”); see Beddall
       v. State Street Bank & Trust Co., 137 F.3d 12, 17 (1st Cir. 1998).
7      In re Mailman Steam Carpet Cleaning Corp., 196 F.3d 1, 8 n.2 (1st Cir. 1999) (in deciding 12(b)(6) motion to dismiss,
       court may refer to matters of public record).
8      The date of default appears in the 2013 default notice, to which the Complaint obliquely refers. ECF No. 2-4 at 4-6. As
       noted in the text, Plaintiff has clarified that the Complaint’s confusing reference to “[n]o default notice” is meant to refer
       to the copy of the notice of default proffered by the named Defendants. Accordingly, I consider that default notice to be
       incorporated by reference in the Complaint in connection with this motion to dismiss. Beddall, 137 F.3d at 17.
9      In briefing and argument, the parties devoted substantial energy to discussing all the ways in which the 2013 default notice
       might or might not be flawed. With nothing plausible in the Complaint to explain how a moot notice of default in connection
       with an enjoined foreclosure can be the basis for a breach of contract claim and nothing beyond the conclusory assertion
       that the notice failed to comply with Paragraph 22, I will not address these arguments in this report and recommendation.
10     Under Rhode Island law, a claim for breach of the implied covenant of good faith and fair dealing may stand on its own
       as long as there is also a viable claim for breach of contract. T.G. Plastics Trading Co. Inc. v. Toray Plastics (Am.), Inc.,
       958 F. Supp. 2d 315, 326 (D.R.I. 2013). The implied covenant is the commitment of the parties to a contract to deal fairly
       and in good faith so that the contractual objectives may be achieved. Ross-Simons of Warwick, Inc. v. Baccarat, Inc., 66
       F. Supp. 2d 317, 329 (D.R.I. 1999). Count II, which relies on the implied covenant, appears to be based on little more
       than a relitigation of the now moot failure to send the mediation notice that was addressed and resolved by Fontaine.
11     Reaching back to the nineteen and early twentieth centuries, e.g., Fenley v. Cassidy, 43 A. 296 (R.I. 1899), and relying
       on cases involving serious inequities such as malfeasance by the mortgagee at the foreclosure sale, e.g., Kebabian v.
       Shinkle, 59 A. 743, 744 (R.I. 1904) (mortgagee persuaded buyers not to attend sale), Plaintiff argues that his mortgagee
       owed him “an extreme duty of good faith,” which was breached by the void default notice. The named Defendants correctly
       point out that, while such a duty may have been recognized in a previous era in limited circumstances, it has long since
       been subsumed by the twenty-first century obligation of the mortgagee strictly to comply with the notice requirements of
       the mortgage. See Martins v. Fed. Hous. Fin. Agency, C.A. No. 15-235-M-LDA, 2016 WL 5921770 (D.R.I. 2016). The
       analysis in this report and recommendation is based on Martins, not on Fenley or Kebabian.
12     Elsewhere the pleading complains of the addition of Nationstar’s attorneys' fees and unspecified costs in connection with
       the now-abandoned foreclosure effort. ECF No. 1-2 ¶ 55. That allegation is missing from the TILA Count.
13     To address this deficit, Plaintiff points to his inconsistent claim that the statements were sent but were inaccurate. The law
       is unsettled on whether TILA applies in such a circumstance, that is, when statements not required by TILA are sent but
       do not properly reflect the TILA-required information. Compare Roth v. Nationstar Mortg., LLC, Case No: 2:15-cv-783-
       FtM-29MRM, 2016 WL 3570991, at *7 (M.D. Fla. July 1, 2016) (even though TILA did not require statement because
       of bankruptcy discharge, TILA claim not dismissed), with Marley v. Bank of Am., Civil Action No. 10-10885-GAO, 2012
       WL 4461132, at *1 (D. Mass. Sept. 25, 2012) (after discharge, there is no mortgage loan and no borrower so TILA
       is not applicable). The confusion is exacerbated by an amendment to the relevant section of Regulation Z, which was
       promulgated as the events relevant to this case were unfolding. Resolution of this legal question would require this Court



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                7
Case 1:19-cv-00005-MSM-PAS Document 54-3 Filed 01/22/20 Page 8 of 8 PageID #: 843
Pemental v. Bank of New York Mellon for Holders of..., Not Reported in Fed....
2017 WL 3279015

       to wade into murky waters. If Plaintiff restates Count III so that it is clear that he has a plausible TILA claim based on
       materially (in the TILA sense) inaccurate periodic statements in the year preceding the amendment of the Complaint that
       cause injury-in-fact, the Court will be required to do so. As drafted, the Complaint is too vague to squarely frame the issue.
14     The naming of a John Doe defendant is disfavored. Under Rhode Island law, a plaintiff has a duty of diligence to identify,
       name and serve any Doe defendants. Grossi v. Miriam Hosp., 689 A.2d 403, 404 (R.I. 1997). In cases arising under
       federal law, courts should dismiss the claim against a Doe defendant if a plaintiff has failed to make reasonable inquiry
       regarding the identity of the Doe despite an opportunity to do so. Stratton v. City of Boston, 731 F. Supp. 42, 45 (D. Mass.
       1989) (although Federal Rules do not explicitly prohibit fictitious names for defendants, action dismissed with leave to
       amend because ignorance results from lack of reasonable inquiry); see Chute v. City of Cambridge, 201 F.R.D. 27, 29
       (D. Mass. 2001) (critical that parties be properly identified to provide complete clarity as to who they are and in what
       capacity they are being sued). This case has been pending against John Doe since March 2015, yet Plaintiff still purports
       to be unable to name and serve the entity or person who owns his mortgage. This alone is enough to require dismissal
       with leave to amend the TILA claim as to which John Doe is the only defendant from whom Plaintiff is seeking judgment.
       It must also be noted that, although the First Circuit has yet to rule definitively on the issue, most circuit courts of appeal
       have held “that Rule 15(c)’s relation back provisions do not apply where a plaintiff seeks to amend a complaint to identify
       ‘John Doe’ defendants.” Thompson v. Glodis, No. CIV.A. 10-40126-TSH, 2013 WL 5524807, at *2 (D. Mass. Oct. 2,
       2013). Thus, Plaintiff may have statute of limitations problems if he tries now to amend Count III to state the TILA claim
       against Nationstar, or some other entity.
15     Plaintiff claims that actual TILA damages arise from the addition of “improper legal fees, expenses and costs” at some
       unspecified point in time to the mortgage account. ECF No. 1-2 ¶ 47(c). As a TILA injury, this claim is not plausible—
       the alleged TILA misconduct is focused on the periodic statements sent during the year prior to the amendment to the
       Complaint, not what appeared at some time in the past on the “mortgage loan account.”
16     The named Defendants alternatively seek a more definite statement to require Plaintiff to clarify his TILA claim, by
       supplying the dates of the erroneous statements, as well as by identifying how they violate TILA so as to cause injury. If
       the District Court disagrees with my recommendation that the TILA claim be dismissed with leave to amend, the motion
       for more definite statement should be granted.
17     The named Defendants argue that the mortgage permitted every cost and expense charged on the statements and that
       the Complaint’s vagueness makes it impossible for them to ascertain what he alleges is wrongful, except for the attorneys'
       fees in connection with the abandoned 2015 foreclosure. See Demers, 511 B.R. at 239 (mortgagee not entitled to charge
       its legal fees where it failed to satisfy condition precedent to its right to foreclose). As to the latter charge, Defendants
       have submitted documents that they contend establish that the fees were removed from the account; they argue that
       the Complaint fails clearly to assert that those charges were still present in the relevant period. While these documents
       may not be considered on a 12(b)(6) motion to dismiss, Defendants argue, and I agree, that the vagueness of Count IV
       makes it impossible for them to ascertain what are the charges in issue so that they can marshal the appropriate defense.
       When a complaint is too vague to afford “fair notice of what the claim is and the grounds on which it rests,” it must be
       dismissed. Iqbal, 556 U.S. at 678.
18     The Court observes that a Spokeo dismissal is based on Fed. R. Civ. P. 12(b)(1), which does not limit the Court to
       consideration only of the content of the pleadings. Fed. R. Civ. P. 12(d) (“matters outside the pleadings” may not be
       considered on 12(b)(6) and 12(c) motions). Therefore, while the documents referenced in note 17, supra, may not be
       credited as authentic or accurate, Katz, 672 F.3d at 70, the Court may consider the issue they raise—that the named
       Defendants have submitted documents that they claim are sufficient to show that the attorneys' fees were permitted by
       Paragraph 22 when they first appeared on the mortgage account, that they were arguably rendered improper by Fontaine,
       and that they were deleted from the mortgage account, leaving Plaintiff with no plausible claim of actual injury-in-fact.
       For the FDCPA claim in this Complaint to avoid Spokeo, it must be amended to state a claim with sufficient specificity
       to overcome this problem.
19     As with the TILA claim, the named Defendants alternatively seek a more definite statement to require Plaintiff to restate
       his FDCPA claim, by specifically identifying what it is that he claims was done improperly and how it caused injury. If the
       District Court disagrees with my recommendation that the FDCPA claim be dismissed with leave to amend, the motion
       for more definite statement should be granted.


End of Document                                                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
